Judgment unanimously affirmed. Memorandum: From our review of the record, we conclude that the trial court did not abuse its discretion in denying defendant’s motion to withdraw his guilty plea (see, CPL 220.60; People v Ramos, 63 NY2d 640, 642; People v Frederick, 45 NY2d 520, 524-525; cf., People v Hollis, 74 AD2d 585). (Appeal from judgment of Chautauqua County Court, Adams, J. — criminal sale of controlled substance, second degree, and another charge.) Present — Dillon, P. J., Doerr, Boomer, Pine and Lawton, JJ.